NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                        December 30, 2014

      Hon. Scott F. Lemanski                        Hon. Mark Skurka
      Attorney at Law                               District Attorney
      400 Mann St., Suite 700                       901 Leopard Street, Room 205
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00207-CR
      Tr.Ct.No. 13-CR-3607-B(S1)
      Style:    Justin Olle v. The State of Texas

      Dear Sir/Madam:

            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Wednesday, January 28,
      2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch